ScHUMAN, C. J. The claimant, Roy S. Vancil, a civil service employeeóf the Department of Public Welfare of the State of Illinois, was employed at the State Hospital at Anna, Illinois, as an attendant. On October 20th, 1948, under the charge of “alleged to have been abusive to a patient by the name of Milo G-aravoglia”, claimant was suspended for 30 days until November 20, 1948. ■ On .November 18, 1948 claimant was served with notice of discharge effective November 20, 1948 on the .same ground used for his suspension. Claimant requested a hearing by the State Civil Service Commission and on the 25th day of July, 1949, said Commission found that claimant was not discharged for just cause and ordered that he be immediately reinstated to his certified position of attendant at the Anna State Hospital. In accordance with the order of the Civil Service Commission, claimant returned to service as of July 25, 1949. Claimant’s salary at date of suspension was $175.00 a month. Prom the record the only deduction that can be made is that claimant had been diligent in the protection of his own rights, and at all times for which he seeks payment of salary, he was ready, willing- and able to perform the duties of his position, tendered performance thereof, and such tender was refused. These facts have to be taken as true as no affirmative defenses were offered to the contrary. Under the holdings of this Court in Clay Wilson vs. State of Illinois, 12 Court of Claims 413, and Herman Drezner vs. State of Illinois, 15 Court of Claims 16, the claimant is entitled to an award. The evidence shows that claimant is entitled to recover the amount set forth in his complaint, being :$1,385.41. An award is therefore entered in favor of the claimant in the sum of $1,385.41.